DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Comments
Non-Functional Descriptive Material
Claim 5 contains non-functional descriptive material and as such will not differentiate claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. Here, it’s not clear how the data types being populated is significant for the claimed invention.   For example, how is the “military occupational specialty” information used in the claims (i.e. how is that used for benefits determination)?   (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack
Claim 5 recites “step of populating representation forms based on the type of case, claim progression, client location, work flow, medical conditions, prescriptions, age, date last insured, onset date, work history, military occupational specialty and financial information”.

Claim Rejections- 35 USC §112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Lack of Support in the Specification
Claim 10 recites “accessing preconfigured rules regarding Social Security disability,” and “populated data fields on said first database against said preconfigured rules”. The word, “preconfigured”, only appears in the claims portion of Applicant's disclosure. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Claims 2-9 are rejected by virtue of dependency on a rejected based claim.
Lack of Algorithm
Claim 10 recites "analyzing, by said processor, the results of the comparison to determine how to filter the data." However, the specification does not provide details on what the limitation, "filter", comprises. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I).
Claims 2-9 are rejected by virtue of dependency on a rejected based claim.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The meaning of the claim limitations that include the phrase “preconfigured rules” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand what such preconfigured rules are.   The specification does not mention any “preconfigured rules” or anything that is “preconfigured”.  The claim seems to suggest a database structure or something related to database – “accessing preconfigured rules regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation data on said first database or on a second database accessible through the internet”.  See paragraph 4, claim 10.   But no explanation is clearly 
The meaning of the claim limitations that include the phrase “filtering” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand what the filtering process is.  The specification does not mention any “filter” or “filtering” process.  Claim 10 preamble suggests that all the steps within the claim are part of the filtering process – “a computer driven systematic method for filtering data regarding Social Security disability,  Veteran's Disability Compensation, or Workers Compensation claims, the method comprising the steps of:”.  Then, the claim lists steps of obtaining and comparing data.  The 6th paragraph specifically mentions “filter” process – “analyzing, by said processor, the results of the comparison to determine how to filter the data.”  It states the step of analyzing the comparison results to determine how to filter the data.  But no explanation is given on how (what kind of results would be used or not used) to filter the data.  This lack of clarity is aggravated by the lack guidance on the term “preconfigured rules”, which is in one of the steps involved in the filtering process (according to the 
Claims 2-9 are rejected by virtue of dependency on a rejected based claim.
Unclear Scope
Claim 10 recites steps in “accessing preconfigured rules” … “populating a data field” and “filtering at least a portion of said answers”.   It is unclear what structure is carrying out each of these steps.   An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zietz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-9 are rejected by virtue of dependency on a rejected based claim.
Claim 2 is also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
step of determining whether a specialized representative or law firm should assist a claimant in applying” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand what the step is.  The specification does not mention any process for determining “specialized representative” or “law firm” choice.  Without clarification, the public will be left to decipher a broad and ill-defined claim scope.  The examiner invites the applicant to amend the claim to make clear the invention scopes and boundaries. 
Claim 3 is also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “qualifiers” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand what the step is.  The specification does not specify what such “qualifiers” are.  This is particularly important as the claims’ central focus is on obtaining government benefits.  Without clarification what is the qualification step, the public will be left to decipher a broad and ill-

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 2-10 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 10 recites a method for comparing input information to a reference to determine benefit eligibility, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use. 

Dependent claims 8 & 9 introduce the element of “application executing on the processor of the computer device”, this is a program/algorithm executed in a “generic computer” which are used in well-understood, routine and conventional manners.
Therefore, claims 2-10 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 102(b)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 

Claims 2-5 and 9-10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crowe (20120059677).

Claim 2 is rejected using the same rationale that was used for the rejection of claim 10.  See below.

Regarding claim 3, Crowe discloses  
on-line accessible data fields includes assessing medical, financial, educational, work, and personal history to a processing stage to verify medical, financial and claim status qualifiers  
([0004] The methods and systems described herein allow users to correlate data associated with prospective claims (such as information associated with an individual considering making a claim for a benefit) with data 

Regarding claim 4, Crowe discloses  
the step of identifying through identification of filtered information data for updating said first and second database in real time, subject to user confirmation, with adjusted filtered conditions
([0004] The methods and systems described herein allow users to correlate data associated with prospective claims (such as information associated 

Regarding claim 5, Crowe discloses  
the step of populating representation forms based on the type of case, pending claim status, claim progression, client location, work flow, medical conditions, prescriptions, age, date last insured, onset date, work history, military occupational specialty and financial information.  
([0029] In one embodiment, an automated system 200 makes the determination of whether to recommend or to require an individual, such as an employee, to claim a benefit. In another embodiment, the automated system 200 determines whether to require the claiming of the benefit responsive to an analysis of the information associated with the individual. In still another embodiment, information associated with the individual includes, without limitation, the individual's personal data ( such as name, residential information, social security number, or date of birth), an identification of a type of impairment suffered by the employee, a level of education of the employee, occupation, disability data (including date of disability or a medical code, such as a code in the International Statistical history of benefits claimed previously, including an SSDI history. In still even another embodiment, information associated with the individual includes, without limitation, identifications of impairments, symptoms, physical and/or mental limitations, side effects of medications, medical history, methods of treatment, and past relevant work history. In yet another embodiment, the automated system 200 applies a predictive modeling algorithm to determine whether, and within what time frame, an insured will become entitled to SSDB and Medicare benefits.).

Regarding claim 9, Crowe discloses  
the step of predicting, by the application executing on the processor of the computer device, whether an application or appeal for the claimant is required, or whether the claimant has ever filed an application  
((0029] a history of benefits claimed previously, including an SSDI history).

Regarding claim independent 10, Crowe discloses  
a computer driven systematic method for filtering data regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation claims, the method comprising the steps of: 
providing on-line accessible data fields accessible by at least one computer device coupled to the internet, said data fields stored on a first database accessible through the internet
([0012] Referring now to FIG. 1A, an embodiment of a network environment is depicted. In brief overview, the network environment comprises one or more clients 102a-102n (also generally referred to as local machine(s) 102, or client(s) 102) in communication with one or more servers 106a-106n (also generally referred to as server(s) 106, or remote machine(s) 106) via one or more networks 104).

populating said data fields in said first database with data entered by an individual or a computer regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation claims; accessing preconfigured rules regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation data on said first database or on a second database accessible through the internet; 4
comparing, by a computer having a processor coupled to the internet, said populated data fields on said first database against said preconfigured rules
([0004] The methods and systems described herein allow users to correlate data associated with prospective claims (such as information associated with an individual considering making a claim for a benefit) with data associated with previously-adjudicated claims (such as information associated with an individual who previously claimed a benefit, including information indicating whether the claim was granted or denied). In some embodiments, the methods and systems described herein allow users to optimize and improve financial performance to minimize claim payouts via offset, recovery, and reimbursement, stemming from a claimant's eligibility for a Social Security Disability Benefit (SSDB)…  the methods and systems described herein eliminate inefficiencies associated with in the manual processing and review of prospective claims… users of the methods and systems described herein leverage uniform protocols and the results from predictive modeling, responsive to an analysis of data associated with individuals or groups seeking to claim benefits).
([0005] In one aspect, a system for automated, predictive modeling of the outcome of a benefits claim includes a profile generator, an evaluation retrieves a claimant profile associated with an adjudicated claim. The evaluation component executes on the computing device and generates a prediction of an outcome of a claim brought by a potential claimant of a government benefit, responsive to the retrieved claimant profile. The evaluation component generates a recommendation to file the claim for the government benefit, responsive to the prediction. The case management application executes on the computing device, receives the generated prediction of the outcome of the claim and the generated recommendation and displays at least one of the generated prediction and the generated recommendation).

analyzing, by said processor, the results of the comparison to determine how to filter the data; 
reviewing said results and populating a data field with said filtered results to provide answers as to where to store the data; and filtering at least a portion of said answers into a shared database
([0006] In another aspect, a method for automated, predictive modeling of the outcome of a benefits claim includes receiving, by a profile generator executing on a computing device, from a case management application, information associated with a potential claimant of a government benefit. The method includes retrieving, by the profile generator, a claimant profile associated with an adjudicated claim. The method includes generating, by an evaluation component executing on the computing device, a prediction of an outcome of a claim brought by the potential claimant for the government benefit, responsive to the retrieved claimant profile. The method includes generating, by an evaluation component executing on the computing device, a prediction of an outcome of a claim brought by the potential claimant for the government benefit, responsive to the retrieved claimant profile. The method includes generating, by the evaluation component, a recommendation to file the claim for the government benefit, responsive to the generated prediction. The method includes displaying, by the case management application, the recommendation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowe, as applied to claims 2-5  and 9 above, further in view of Butz (20020152113).
Regarding claim 6, Crowe does not disclose 
includes the service track for a veteran, the veteran's military service, military occupational specialty, and medals received.
Butz teaches 
includes the service track for a veteran, the veteran's military service, military occupational specialty, and medals received 
([0031] In addition to basic client data… the subordinate data will include relevant information on the client's children… employment history, license types, military history… and other data as desired. The following are an exemplary set of table definitions for storing this subordinate data).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Crowe to include 
includes the service track for a veteran, the veteran's military service, military occupational specialty, and medals received based on the teaching of Butz.  
The motivation being to include military history in assessing the appropriateness of the particular social service.  See paragraphs 25-26.

Regarding claim 7, Butz discloses  
the gathering of information to determine eligibility for Veterans Disability includes the military branch in which the claimant served, dates of service, the position held while in service, whether or not the claimant was discharged honorably, military pension, and determining whether the claimant needs to file an application or appeal
([0031] In addition to basic client data… the subordinate data will include relevant information on the client's children… employment history, license types, military history… and other data as desired. The following are an exemplary set of table definitions for storing this subordinate data).
The motivation being to include military history in assessing the appropriateness of the particular social service.  See paragraphs 25-26.

Regarding claim 8, Butz discloses  
the step of determining, by the application executing on the processor of the computer device, whether the claimant's children appear to be eligible for receiving benefits
([0031] In addition to basic client data… subordinate data will include relevant information on the client's children… and other data as desired. The following are an exemplary set of table definitions for storing this subordinate data).
The motivation being to include client’s children information in assessing the appropriateness of the particular social service.  See paragraphs 25-26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Schader (20070260501) teaches automatic case determination and assignment.
Solomon (20090150190) teaches methods in which the claimant's eligibility is assessed unemployment insurance premiums, and how the program is administered.
Bilder, Scott (Navigating the Disability Process: Persons with Mental Disorders Applying for and Receiving Disability Benefits https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2690202/, March 2003) teaches  how to navigate the disability benefit application process including the characteristics of persons with mental disorders and their families that are associated with application for Social Security disability benefits and the factors that differentiate those applicants who receive benefits from those who do not.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698